
	
		II
		111th CONGRESS
		2d Session
		S. 3037
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2010
			Mrs. McCaskill (for
			 herself, Mr. Feingold, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To increase oversight of private security contractors and
		  establish the proper ratio of United States Government security personnel to
		  private security contractors at United States missions where the Armed Forces
		  are engaged in combat operations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Oversight and Security
			 at United States Missions Act of 2010.
		2.Increased
			 oversight of private security contractors at United States missions in areas of
			 combat operations
			(a)Plan
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State, in collaboration with the Secretary of
			 Defense, shall submit to Congress a plan to increase the oversight of private
			 security contractors by United States Government security personnel at United
			 States missions where the United States Armed Forces are engaged in combat
			 operations to ensure that security functions are appropriately
			 performed.
				(2)Content
					(A)ObjectivesThe
			 plan required under paragraph (1) shall—
						(i)determine an
			 appropriate ratio of United States Government security personnel to private
			 security contractors at United States missions where the United States Armed
			 Forces are engaged in combat operations in a manner sufficient to—
							(I)provide
			 comprehensive oversight of the activities and performance of private security
			 contractors at such missions; and
							(II)ensure that all
			 such missions are safe and secure at all times; and
							(ii)establish
			 applicable practices to ensure that an adequate number of United States
			 Government security personnel are trained for, assigned to, and responsible for
			 overseeing private security contractor personnel.
						(B)Improved
			 oversight requirementThe ratio determined under subparagraph
			 (A)(i) shall increase the oversight of private security contractors by United
			 States Government security personnel at United States missions where the United
			 States Armed Forces are engaged in combat operations by—
						(i)increasing the
			 number of United States Government security personnel responsible for oversight
			 of private security contractors; or
						(ii)decreasing the
			 number of private security contractors performing security functions at such
			 missions.
						(3)ImplementationNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall implement the plan required under paragraph (1).
				(b)Periodic review
			 of performance functions
				(1)In
			 generalThe Secretary of State shall, in coordination with the
			 heads of other appropriate agencies, periodically review the performance of
			 private security functions at United States missions where the United States
			 Armed Forces are engaged in combat operations to ensure that such functions are
			 authorized and performed in a manner consistent with the requirements of this
			 section.
				(2)Annual
			 reportsNot later than June 1 of each of 2011, 2012, 2013, 2014,
			 and 2015, the Secretary shall submit to Congress a report on the results of the
			 most recent performance review of private security functions at United States
			 missions conducted under paragraph (1). Each such report shall include the
			 following:
					(A)The number and
			 type of United States Government security personnel assigned at each such
			 mission.
					(B)The number and
			 type of private security contractor employees assigned at each such
			 mission.
					(C)The ratio of
			 United States Government security personnel to private security contractor
			 employees at each such mission.
					(D)The justification
			 for the determination by the Secretary of State, in coordination with the
			 Secretary of Defense, of the ratio of private security contractors to United
			 States Government security personnel at each such mission.
					(E)The justification
			 for the determination by the Secretary of State, in coordination with the
			 Secretary of Defense, for any increase or decrease in the number of United
			 States Government security personnel or private security contractors at each
			 such mission.
					(F)The name of each
			 private security contractor, a description of the specific activities being
			 carried out by such contractor, and the total value of all payments by the
			 Department of State to each contractor for such activities at each such
			 mission.
					(G)An analysis of
			 and justification for the determination that each specific activity listed in
			 accordance with subparagraph (F) does not constitute an inherently governmental
			 function.
					(H)A description of
			 the training provided to United States Government security personnel performing
			 oversight and management of private security contractors for each such United
			 States mission.
					(I)A description of
			 the responsibilities for United States Government security personnel at such
			 missions charged with oversight and management responsibilities of private
			 security contractors, and the justification for any determination of the need
			 to provide such United States Government security personnel with other
			 responsibilities in addition to oversight.
					(J)A certification
			 whether the regulations prescribed pursuant to section 862 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C.
			 2302 note) with respect to private security contractors at such missions have
			 been complied with.
					(c)United States
			 government security personnel definedThe term United
			 States Government security personnel means any employees of the United
			 States Government, including civilian employees and members of the United
			 States Armed Forces, who are engaged in security or security oversight and
			 management functions at United States missions.
			(d)Rule of
			 constructionNothing in this section shall be construed as
			 authorizing the continued performance of any functions currently performed by
			 private security contractors or to authorize the use of private security
			 contractors for any inherently governmental function.
			
